Citation Nr: 1134143	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-37 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial evaluation for aortic stenosis, currently evaluated as 30 percent disabling effective July 24, 1997, 100 percent disabling from November 15, 2006, and 30 percent disabling from June 1, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1969 to July 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which implemented the Board's July 2006 grant of service connection for aortic stenosis, and which assigned an initial 10 percent disability evaluation effective July 24, 1997.  A subsequent decision of the VA Regional Office (RO) in Roanoke, Virginia increased the Veteran's initial disability rating to 30 percent from July 24, 1997, granted a 100 percent evaluation from November 15, 2006, and granted a 30 percent evaluation from June 1, 2007.

The Veteran presented testimony at an April 2011 hearing before the undersigned.  A transcript of this hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim of entitlement to an increased initial rating for aortic stenosis.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, with respect to a claim for a higher initial rating, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating throughout that period are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board notes that the Veteran was last provided with a VA examination in April 2007, or over four years ago.  The Board further notes that this examination was not a comprehensive cardiovascular examination.  At the April 2011 hearing before the undersigned, the Veteran contended that his condition had worsened since the time of this last examination.  In light of the Veteran's assertion that his symptomatology has worsened and the length of time that has passed since the Veteran's most recent VA examination, the Board finds that the existing examination reports of record are not an adequate basis upon which to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the Veteran's assertion of an increase in symptoms associated with his condition, an additional VA examination of the Veteran's aortic stenosis disability is necessary to accurately evaluate the severity of his disability throughout the period of appeal.

Finally, while this matter is remanded for the above-described development of the record, the Veteran will have the opportunity to submit any other evidence or argument in support of his claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA cardiovascular examination with an examiner of appropriate expertise for the purpose of ascertaining the current severity of his service-connected aortic stenosis.  The claims folder, to include a copy of this Remand, should be made available to the examiner for review in connection with the examination, and the report of the examiner must indicate that such a review occurred.  

The examiner should describe in detail all current manifestations of the Veteran's aortic stenosis.  All indicated tests and studies should be accomplished, including, if deemed medically appropriate, a laboratory determination of metabolic equivalents (METs) by exercise testing, electrocardiogram, echocardiogram, and/or x-ray study.

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be accomplished for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  The examiner must also provide an opinion regarding what impairment, if any is due to the service-connected systolic aortic stenosis, as opposed to impairment due to any nonservice-connected heart disorder which is present.  

The examiner is also asked to comment on the effect of the Veteran's service-connected aortic stenosis on his ability to work.

A complete rationale for any opinions expressed must be provided, with citation to the clinical record as appropriate.  

2.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim of entitlement to a higher initial rating for aortic stenosis, to include a review of the evidence that the Veteran submitted to the Board in May 2011.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


